Title: Patrick Gibson to Thomas Jefferson, 14 August 1813
From: Gibson, Patrick
To: Jefferson, Thomas


          Sir Richmond 14th Augt 1813
          I have received your favor of the 10th and agreeably to your request send you inclosed one hundred dollars in small notes, together with a promisary note of $1500. for your signature—the date you will be pleased to leave blank—Your several drafts shall be duly attended to—
          The deed for Mr Taylor shall be given to him on his return from the Springs—With great respect I am
          Your obt ServtPatrick Gibson
        